﻿I should like to begin by offering Mr. de Marco my sincere congratulations on his election to the presidency of the General Assembly at its forty-fifth session. I am convinced that his vast experience, skills and commitment will guide the work of this session to a fruitful conclusion.
I commend his predecessor. Major General Joseph Garba, for his personal efforts and for the results achieved in the course of the forty-fourth session, over which he presided with efficiency and steadfastness. I also wish to express my appreciation to the Secretary-General, Mr. Javier Peres de Cuellar, for his dedication to the cause of international peace and security and for the skilful manner in which he has been assisting the diplomatic activities of the United Nations.
As the universality of the Organisation is enlarged by the admission of new Members, we take great pride and satisfaction in seeing Namibia occupy its place as a full Member of this assembly of independent nations. We congratulate the people of Namibia for having attained its freedom from the yoke of colonial occupation after many years of struggle and perseverance. We wish the people of Namibia the best in its effort to build a nation with dignity and to create spiritual and material well-being for itself.
We also welcome Liechtenstein's admission into the membership of the United Nations and pledge it the co-operation of my Government and delegation.
Over the past few months, we have witnessed a happy trend towards the reunification of nations. In that regard, I welcome with great satisfaction the reunification of Germany, a nation with which my country. Cape Verde, has always entertained the best relations. At a time when Germany, after four decades, has recovered its full national sovereignty and put an end to one of the most painful sequel to the Second World War, I wish the German people happiness, peace and prosperity in its reunited country.
I take this opportunity also to offer the Yemeni people my congratulations on the unification of its country and to wish it a future of peace and happiness. We hope soon to be able to welcome the unification of the Korean nation. In that context, encouragement should be given to the continuation of high-level contacts in the search for a peaceful solution to the Korean conflict.
We live today in a world of great changes and expectations. In Caps Verde, we have been following those changes with a great deal of interest for their repercussions on world peace and their impact upon the political, economic and social well-being of all nations.
The political events that have taken place over the last few years in Eastern Europe have generated a climate conducive to pence and co-operation among European nations and between the Soviet Union and the United States of America, thus putting an end to the cold war that polarised world politics for many decades. 
The democratisation of the Eastern Europe countries and the reunification of Germany are events of paramount importance in the history of this century and represent the triumph of reason, a democratic and united Europe is a powerful factor for world peace and stability, economic development and the well-being of the peoples of the region. At this juncture, I sincerely wish the best to all the peoples of Europe, and that they unite their faith and garner their strength in redesigning their collective way of co-existing in peace. And I hope that, in a fraternal and democratic way, solutions will be found to the problems that separated them in the past and contributed to the economic failures of many.
I encourage the leaders of that region and their peoples to continue to build the peaceful relations necessary to foment the harmony and economic development of all countries in the region. I am convinced that the new Europe will contribute towards the political stability and economic development of other regions, and particularly to the region of Africa to which we belong.
The fundamental changes in the policy of the Soviet Union that have taken place over the past few years set in motion a process that seems to have contributed to the end of the cold war, thus ushering in a new chapter in the relationship between the super-Powers, based this time on co-operation, the upholding of the right of peoples to self-determination, and the creation of a better climate of world peace and security. Those changes augur well for the emergence of a new era in the history of nations, an era dominated not by the fear of a nuclear catastrophe, but characterised by co-operation among all countries, democratisation and economic development and respect for and maintenance of international law.
The democratisation of the world seems to be a fundamental political feature of the new era. At the international level, that democratisation  is based on respect for the sovereignty and integrity of all nations, the non-use of force in international relations, and co-operation among nations in the establishment of conditions of peace, prosperity and the political stability of all countries.
There is also democratisation at the national level, for we believe that the economic and social development of countries is a goal that goes hand in hand with the establishment of a system of real democracy that liberates the creativity of peoples, eliminates the political obstacles to private initiative, and creates stable conditions conducive to investment.
In Cape Verde, legal mechanisms have been set up and political reforms introduced to put in place a democratic parliamentary system of Government. 
We are convinced that the reforms that have been introduced into our political life will undoubtedly strengthen our internal stability and reinforce the efforts and the commitments of the Cape Verdean people living at home and abroad to build a modern and developed nation, at peace with itself and with the world.
We also believe that the democratisation of nations will strengthen the checks-and-balances mechanisms of different governmental organs.
These checks and balances seem to gain more relevance in a world in which actions are being taken by some statesmen with total disregard for the basic norms of international law. Such actions could endanger world peace and stability and create economic hardship, especially for the economically vulnerable third-world countries.
The climate of peace and dialogue that we have been witnessing lately has suffered a great blow with the current situation in the Gulf. Cape Verde condemns most firmly the invasion of Kuwait and its purported annexation by Iraq. In due time the Security Council, voicing the feelings of frustration and indignation of the international community unequivocally condemned the invasion of Kuwait and took measures aimed at ending such an occupation. Cape Verde supports those measures unconditionally and supports the community of nations to take appropriate steps to restore the sovereignty, independence and territorial integrity of Kuwait.
The prompt and unequivocal stand of the Security Council, which I commend, has broadened the prospects of United Nations activities in the maintenance of international peace and security, as a guarantor of the peace of all nations, especially of countries that are small or militarily weak. 
On the other hand, it is high time the Security Council and the United Nations in general sought to resolve, once and for all, the conflict in the Middle East. The Security Council resolutions related to the region in general, and to the Palestinian conflict in particular, should be implemented with the same vigour and forcefulness. Major Charter principles must not be implemented selectively. They should be scrupulously observed and actively supported by all nations. If we went a credible United Nations and a reliable Security Council, then we, as nations, must act with seriousness of purpose, consistent with the Charter.
Regrettably, to the present day fundamental Charter principles have been violated time and again. We have seen the sovereignty of countries repeatedly violated in Angola, Mozambique and elsewhere; we have seen illegal occupation and annexation of territories in the Middle East. We have witnessed the flouting of the right of self-determination and independence in East Timor, the plight of the Timorese people, whose right to choose their destiny has fallen into oblivion and whose lives have been torn apart.
Yet those blatant and consistent patterns of disregard for the Charter's principles have not met with strong and vigorous condemnation and action by the United Nations.
Turning a blind eye to those principles or violating them whenever it suits the whims and interests of narrow foreign policy objectives means sending mixed signals as to the determination of the United Nations and the Security Council to defend them and impose complete compliance with them. 
I hope that the actions taken by the Security Council against the Iraqi invasion of Kuwait represents a turning-point in the role of the Council and the United Nations and that they will live up to their responsibilities by consistently defending those principles and guaranteeing international peace and security.
Cape Verde is very sensitive to the problems of the environment. In this regard, it is very encouraging to note the enormous interest that countries all over the world have been showing in the protection and preservation of the environment.
At a time when there is concrete evidence of the continuous deterioration of environmental conditions on the planet, affecting the whole of mankind, the community of nations should seize the opportunity offered by the 1992 Conference on Environment and Development to take effective action to improve the quality of the air that we all breathe and protect the ozone layer and the world's climate.
The struggle against drought and desertification, which is spreading every year, is a pressing need that deserves the attention and serious effort not only of those immediately affected, but of all nations.
The time has come to undertake, at a world-wide level, new initiatives to counter-attack effectively the devastating ecological effects of drought and desertification.
Solving the global problems that we all face today - the democratisation of political institutions; the ensuring of world peace and security; world-wide human rights protection and protection of the children, in respect of whom the successful first World Summit recently took place in New York - requires and presupposes a substantial improvement in the living conditions of peoples in the developing countries. 
The shaping of a new international relations that we all seem to visualize and that we all want, must be based on, or accompanied by the development of all countries.
UNLESS the world's economic and social problems are addressed, the impact of the relaxation of international tensions and conflicts will be Minimal; human rights abuses will continue to be perpetrated; the democratization of the world will for many be an unattainable goal; and the protection of the world's environment will be seriously threatened.
It is in the process of economic and social development, or as a consequence of it, that peoples learn to appreciate, cherish and respect the democratic values of society; it is in this process that peoples learn that arbitrary imprisonment, indiscriminate killings by death squads and other outrageous human rights violations belong to a world of tyranny and political backwardness that should no longer be tolerated; it is in this process that peoples learn how to love nature and preserve the environment.
The globalisation of issues and the need for harmonious and peaceful coexistence among countries require, today more than ever, a serious, consistent and general response to the challenges posed by underdevelopment. 
At a time when we are witnessing with great satisfaction the unfolding of positive political events in the international arena and are preparing to forge a new era in international relations, it becomes imperative that a new agenda be drawn up to consider, and find collective answers to, global issues. Africa, step by step, is creating the conditions for, and is positioning itself as an active partner in, the emergence and definition of this new era.
The independence of Namibia and the prospects for a negotiated settlement of the conflict against apartheid in South Africa are important factors in the process of the restoration of Africa's freedom from colonialism and racism. In this context I encourage the ongoing contacts and efforts in South Africa with a view to eliminating apartheid and creating a non-racial, democratic and harmonious society.
We are very concerned over the economic, and social situation in Africa, a region with the highest number of least developed countries. This concern of ours is heightened by the poor results achieved at the second Conference of the Least Developed Countries.
We believe that the ongoing political reforms in Africa will greatly improve internal conditions for economic development in the continent. These courageous efforts by African countries should be supported with massive economic and financial assistance on the part of the developed countries that will help them consolidate their newly created democratic institutions.
We hope that the enthusiasm born of the political events in Europe and the subsequent emergence of new geographical areas of economic interest will not divert the attention of our partners of the developed world.
As the twentieth century draws to an end, it is our sincere hope that the next century will be a century of global democratisation and economic development, harmony and well-being of all peoples of the world. It is therefore incumbent upon us all to have a vision of the future and to take the necessary steps towards that and, thus creating a new society, a society of peoples of different cultures, but united by the same nature and destiny in a world without frontiers.
